Title: From John Adams to John Jay, 29 May 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Bath Hotel Westminster May 29. 1785
          
          I was obliged to a Letter from the Duke of Dorsett, to the Custom House at Dover, as I Suppose for the respect with which my Baggage was allowed to pass without a Visit, and arrived in Westminster on the 25, at Evening. I wrote, late at night to the Marquis of Carmarthen, that I was arrived and desired to be informed at what hour I should call upon his Lordship. the next Morning I had an Answer, that his Lordship would be glad to See me, at one at his House or at four at his Office.— I went accordingly at one, with Coll Smith, who very lukily arrived, the Evening before me We were received without loss of Time, and treated with great Politeness. I Shewed his Lordship my Original Commission and left him a Copy. Coll Smith Shewed his Commission and left a Copy.
          
          His Lordship then desired me to call upon him at his office on Wednesday next, and he would introduce me to his Majesty in his private Closett, after the Levee, where I Should present my Letter of Credence, and that, on the next Levee Day, according to the Usage, Coll Smith would also be presented to his Majesty. I asked his Lordships Advice, whether my Letter to the King Should be under Seal and what Should be the Superscription. He Said he would make a minute of it for me. He has Since written to me that it must be under Seal, and mentioned the Super Scription of the States General, and added that it w[as c]ustomary for all foreign Ministers to leave with the Secretary of State a Copy of their Credentials to the King or Queen.— I Sent a Copy accordingly by the Secretary of Legation, who was admitted to his Lordship, delivered the Letter, and received a verbal Approbation of the proposed Superscription.
          I have the Honour to inclose Copies of all the Letters which have passed, between the Secretary of State and me, numbered 1 2 3 4 5, and am sorry I have not time to write more fully by Mr Curson.— But the Distraction of Such occasions is excuse enough. The Puzzle of finding Lodgings, a House Servants, Liveries, Carriage, Horses, making and receiving Visits, getting my Effects from Auteuil and the Hague, are Such as no Man can form an Idea of, who has not pass’d thro it.
          With great and Sincere Esteem, I have / the Honour to be, Sir your most / obedient & most humble sert
          
            John Adams
          
        